Filed 10/17/14 N.N. v. Superior Court CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

N.N.,
                                                                                       F069542
    Petitioner,
                                                                         (Super. Ct. No. JJV066503A)
    v.

THE SUPERIOR COURT OF TULARE                                                       OPINION
COUNTY,

    Respondent;

TULARE COUNTY HEALTH AND
HUMAN SERVICES AGENCY,

    Real Party in Interest.

                                                   THE COURT
         ORIGINAL PROCEEDINGS; petition for extraordinary writ review. Hugo J.
Loza, Commissioner.
         Jean Bourn for Petitioner.
         No appearance for Respondent.
         Kathleen Bales-Lange, County Counsel, John A. Rozum and Carol E. Helding,
Deputy County Counsel, for Real Party in Interest.

 Before    Cornell, Acting P.J., Kane, J., and Franson, J.
                                         -ooOoo-
       Petitioner N.N., the designated prospective adoptive parent of Isaac N., seeks
extraordinary writ relief (Welf. & Inst. Code, § 366.281; Cal. Rules of Court, rule 8.4562)
from the juvenile court’s order removing the child from her home.
       Petitioner argues that the trial court used the wrong standard of proof and was
confused as to who had the burden of proof at the section 366.26, subdivision (n),
removal hearing, and that there was insufficient evidence to support Isaac’s removal. She
also contends that Tulare County Health and Human Services Agency’s (the agency)
removal notice was untimely. We find no error in the juvenile court’s removal order, and
deny the requested relief.
                 FACTUAL AND PROCEDURAL BACKGROUND
Initial Placement of Isaac
       Isaac, born drug exposed in September of 2012, was detained by the agency and
placed two days later with petitioner, a county licensed foster parent. Isaac suffered from
tremors, stiff body and feeding difficulties, as a result of his drug exposure. He was also
diagnosed with a heart murmur.
       In July of 2013, another child, Blake, no relation to Isaac, was placed in
petitioner’s home. Blake also suffered from failure to thrive.
       In a report generated for an August 2013 selection and implementation hearing,
petitioner was described as “diligent in meeting Isaac’s needs,” taking him to all of his
medical and developmental appointments, caring for and loving him since birth, and
giving him “a lot of one of one care.” The Court Appointed Special Advocate (CASA)



1      All statutory references are to the Welfare and Institutions Code.
2      All rules references are to the California Rules of Court.


                                             2
for Isaac, asked that she be relieved because petitioner was committed to meeting all of
Isaac’s needs and adopting him.
       On August 31, 2013, petitioner filed an “Application for Adoption of a Child.”
Parental rights for Isaac’s biological parents were terminated on October 3, 2013, and an
adoption plan ordered.
Referrals and Removal of Isaac
       In November of 2013, the agency received a referral that petitioner left both Isaac
and Blake unattended in her vehicle while she went into a store. An officer who
responded to the scene was told the crying children had been in the vehicle for about 15
minutes and when petitioner came back to the vehicle, she was uncooperative and left.
The officer located petitioner, who told him she had let a friend use her vehicle and that
the friend was going to take the children to daycare. Petitioner refused to name the
friend. When the officer informed petitioner that she would be seen in the store’s
surveillance video, she admitted leaving the children unattended while she shopped.
       The agency investigated the allegation and met with petitioner. Petitioner insisted
she was not overwhelmed and did not need additional services. The child abuse referral
was substantiated.
       It then came to the agency’s attention that petitioner’s boyfriend had not been
cleared to be around the children through the required “Live Scan” fingerprinting
process. It was later discovered that petitioner’s boyfriend had criminal convictions,
which would require an exemption before he could be approved as a regular care provider
for any foster child.
       In December of 2013, petitioner dropped Blake off with his biological parents for
a visit. He was transported to the visit in an outdated car seat. The car seat was replaced
shortly thereafter. Petitioner was cited a deficiency and the matter closed.



                                             3
       Later in December, petitioner left Blake unsupervised with his biological mother
and sister. In January of 2014, the agency began an investigation regarding petitioner
leaving Blake with his mother without official supervision. Petitioner denied it
happened, claiming she supervised the visits.
       On January 23, 2014, when asked by agency social workers, petitioner claimed
Blake was always in her care unless he was at a supervised visit. She also stated that,
when she worked, she left Blake and Isaac in the care of her boyfriend, although she
admitted he had not yet been fingerprinted. The agency immediately removed Blake
from petitioner. Isaac was then also detained.
       Petitioner objected to Isaac’s removal and requested a grievance hearing.
Petitioner and Isaac had several supervised visits in January and February of 2014.
       The investigation continued and Blake’s paternal grandfather stated that petitioner
was not with Blake at the visit on December 25. The paternal grandfather had heard from
other family members that this was not the first time Blake was left unsupervised with his
mother. Blake’s paternal grandmother also stated that petitioner was not present at
Blake’s visit.
       On February 10, 2014, petitioner met with licensing investigators and insisted she
was with Blake during the visits. When confronted with details provided by Blake’s
paternal grandmother, petitioner admitted that she had allowed the unsupervised contact.
The allegation against petitioner was substantiated.
Proceedings
       On February 25, 2014, petitioner filed a Request for Disclosure of Juvenile Case
File (form JV-570). In her petition, petitioner stated that she believed she was a
prospective adoptive parent, that Isaac was medically fragile, and that she held the
medical and educational rights for the child. Petitioner also filed a request for de facto
parent status (form JV-296).

                                              4
          That same day, the agency filed a Request to Change Court Order (form JV-180)
asking the juvenile court vest health and education rights of Isaac with his then foster
parents. The reason given for the change was that petitioner’s license was being revoked
as a result of licensing violations. The request was granted.
          On March 3, 2014, the agency filed a Notice of Emergency Removal (form JV-
324). In it, the agency noticed the court that Isaac had been removed from an “identified
adoptive placement” on January 23, 2014.
          At the subsequent hearing several days later, petitioner was designated the
Prospective Adoptive Parent and the De Facto Parent. Petitioner made no objection of
untimely service of the Notice of Emergency Removal (form JV-324). The juvenile court
denied petitioner’s requests to resume visits with Isaac. A contested section 366.26,
subdivision (n), hearing on Isaac’s removal was set for April 3, 2013.
          On March 13, 2014, the juvenile court granted petitioner access to the entire court
file and requested narratives in Isaac’s case. Petitioner also requested very limited
discovery in Blake’s case as well because it was allegedly the basis for the removal of
Isaac from petitioner’s home. The juvenile court asked petitioner to file a motion to that
effect.
          On March 18, 2014, a section 366.3 review hearing was held. Isaac was found to
be doing well and the adoption plan continued.
          Soon after, petitioner filed a Request for Disclosure of Juvenile Case File (form
JV-570) seeking records from Blake’s case, because Isaac had been removed from her
home because she had allowed an unsupervised visit for Blake.




                                                5
         On April 3, 2014, petitioner requested continuance of the matter because neither
party had received the documents requested in their respective “827” petitions on Blake’s
case.3
         After numerous continuances (at the request of both parties), the hearing finally
began May 22, 2014, four months after the detention of Isaac. In the interim, petitioner
had had several visits with Isaac, which went well.
         The contested hearing continued for four days. The juvenile court took judicial
notice of the court file in Isaac’s case and received various exhibits as evidence,
including narratives for both Isaac and Blake.
         Petitioner testified she had been a foster parent for a little over two years and had
taken a class on drug exposed infants. She had a leadership role in a local foster parent
association and mentored new foster parents. She had been working outside the home
about 28 hours a week, but was now working about 22 hours a week.
         According to petitioner, she had been with her boyfriend for about seven years.
She acknowledged he had not gone through the required “live scan process” before
providing childcare for her foster children. Petitioner admitted lying to the police officer
and social workers when questioned about leaving the children unattended in the car.
She acknowledged she had lied about Blake’s visits with his family at Christmas on two
occasions when she left them unsupervised. She also acknowledged “posting”
photographs of a foster child on social media, against foster care regulations.
         Petitioner testified that she had a mother/child bond with Isaac. She was willing to
accept services and cooperate with the agency if Isaac was returned to her care. She was
also willing to continue contact between Isaac and his current foster parents.



3      Section 827 “governs the granting of access to confidential juvenile records by
individuals and the public.” (In re Elijah S. (2005) 125 Cal.App.4th 1532, 1541.)

                                                6
       The adoption social worker testified that petitioner had done a “very good job”
with Isaac, but petitioner did not have an approved home study at the time he was
removed. The social worker admitted that the JV-324 removal notice had not been
timely served. The agency believed it was in Isaac’s best interest to remain where he was
placed.
       The social worker for Blake testified that, while Blake had not been diagnosed as
drug exposed, he had symptoms of such. Supervised visits for Blake were ordered
because his parents had a history of drug use and father had a history of violence, a fact
known to petitioner. The couple had lost custody of four other children before Blake was
removed.
       A licensed marriage and family therapist, an expert witness in attachment theory
in the assessment and treatment of attachment disorders, testified that a child can have a
small number of placements without it being disruptive. The expert opined that being a
drug exposed infant did not necessarily place Isaac at risk of an attachment disorder. The
expert observed Isaac in his current foster care placement and found no attachment
problems or issues. While the expert, who had not seen petitioner with Isaac, could not
agree that petitioner was a good mother, he did feel that Isaac had received good care or
at least did not “experience pathogenic care” from petitioner. The expert opined that it
would be best to leave Isaac where he was currently.
       After the agency presented its case, petitioner asked that the juvenile court dismiss
the matter because the agency had failed to follow the law regarding an emergency
removal of Isaac and failed to meet its burden for continued removal of the child. The
juvenile court denied the request.
       A licensed clinical psychologist testified that she met with petitioner on two
occasions. She was not aware that petitioner had lied to authority about her children
being left unattended in a vehicle; that petitioner had allowed two, not one, unsupervised

                                             7
visits for Blake; and that petitioner’s boyfriend had criminal convictions. She agreed that
frequent placement moves would increase the risk of a child developing an attachment
disorder.
         The foster home licensing supervisor testified that the unit licensing county foster
homes provides training for foster parents and investigates licensing referrals. But it is
Community Care Licensing that revokes a foster care license. Foster parents receive a
copy of the actual policy or packet of regulations/rules of running a foster home. At the
time of the hearing, petitioner had two licensing violations pending with the Licensing
Board; one involved allowing the unsupervised visits for Blake and the other involved the
Facebook postings.
         Before argument by counsel, the juvenile court reiterated that it was the agency’s
burden to justify the continued removal of Isaac from petitioner and that not returning the
child to her would be in the child’s best interest.
         While petitioner asked that Isaac be returned to her care, counsel for Isaac
disagreed. Counsel questioned petitioner’s veracity and was concerned about the care
and long-term stability Isaac would receive with petitioner.
         Following all evidence and arguments, the juvenile court stated:

         “There’s been a great deal of testimony, a lot of written documents have
         been submitted, and I think we are all at least of the opinion that what’s at
         issue here is what’s in the best interest of the child, the long-term interest of
         the child, because I think that is the paramount issue. [¶] It’s not whether
         [petitioner] would be a better parent than the current caretakers or that
         [petitioner] is more deserving than the current caretakers to be the parent or
         caretaker of Isaac. The issue is what’s in the best interest of the child long
         term.”
After reviewing the various licensing violations, petitioner’s conduct, and the agency’s
concerns, the juvenile court concluded that the agency acted appropriately in removing
Isaac:


                                                8
        “ … [B]ased on all the evidence that I heard that it does appear to me that
       it would be irresponsible for the agency to ignore all this and irresponsible
       for the Court to ignore this and assume these things didn’t happen. These
       are serious violations that [petitioner] engaged in.”
                                       DISCUSSION
       I.     BURDEN OF PROOF
       Petitioner argues that the juvenile court used the wrong standard of proof and was
confused as to who had the burden of proof at the section 366.26, subdivision (n) removal
hearing. We disagree.
       Section 366.26, subdivision (n), details the procedure for judicial review of both
emergency and nonemergency removals from a designated prospective adoptive parent.
(§ 366.26, subd. (n)(3) & (4).)4 With the exception of the notice requirement, the same



4       Section 366.26, subdivision (n), provides in relevant part: “(3) Prior to a
change in placement and as soon as possible after a decision is made to remove a
child from the home of a designated prospective adoptive parent, the agency shall
notify the court, the designated prospective adoptive parent …, the child’s
attorney, and the child, if the child is 10 years of age or older, of the proposal .…”

       “(A) Within five court days or seven calendar days, whichever is longer, of
       the date of notification, the child, the child’s attorney, or the designated
       prospective adoptive parent may file a petition with the court objecting to
       the proposal to remove the child, or the court, upon its own motion, may set
       a hearing regarding the proposal. The court may, for good cause, extend
       the filing period .…

       “(B) A hearing ordered pursuant to this paragraph shall be held as soon as
       possible and not later than five court days after the petition is filed with the
       court or the court sets a hearing upon its own motion, unless the court for
       good cause is unable to set the matter for hearing five court days after the
       petition is filed, in which case the court shall set the matter for hearing as
       soon as possible. At the hearing, the court shall determine … whether the
       proposed removal of the child from the home of the designated prospective
       adoptive parent is in the child’s best interest, and the child may not be
       removed from the home of the designated prospective adoptive parent

                                              9
hearing procedures apply to both types of removal and, in each case, the agency “must
prove by a preponderance of the evidence that the removal is in the best interest of the
child.” (Cal. Rules of Court, rules 5.728(f), 5.727(g); see also T.W. v. Superior Court
(2012) 203 Cal.App.4th 30, 45.) Further, “the child may not be removed from the home
of the designated prospective adoptive parent unless the court finds that removal is in the
child’s best interest.” (§ 366.26, subd. (n)(3)(B); see also id., subd. (n)(4).) The juvenile
court’s decision is reviewed for an abuse of discretion. (In re N.M. (2011) 197
Cal.App.4th 159, 171.)
       To support her argument, petitioner cites four instances in the record as
“[e]vidence of the court’s confusion.” We find none helpful to her argument.
Standard of Proof
       Petitioner claims the juvenile court used the incorrect standard of proof, namely
abuse of discretion instead of preponderance of the evidence, that removal from the
prospective adoptive parent is in the child’s best interests. In support of her argument,


       unless the court finds that removal is in the child’s best interest.… [¶] …
       [¶]

       “(4) Notwithstanding paragraph (3), if the State Department of Social
       Services, county adoption agency, or a licensed adoption agency
       determines that the child must be removed from the home of the caretaker
       who is … a designated prospective adoptive parent immediately, due to a
       risk of physical or emotional harm, the agency may remove the child from
       that home and is not required to provide notice prior to the removal.
       However, as soon as possible and not longer than two court days after the
       removal, the agency shall notify the court, the caretaker who is … a
       designated prospective adoptive parent, the child’s attorney, and the child,
       if the child is 10 years of age or older, of the removal. Within five court
       days or seven calendar days, whichever is longer, of the date of notification
       of the removal, the child, the child’s attorney, or the caretaker who is … a
       designated prospective adoptive parent may petition for, or the court on its
       own motion may set, a noticed hearing pursuant to paragraph (3)….”

                                             10
petitioner first cites a discussion which took place at the initial removal hearing.
Towards the end of the hearing, petitioner requested that visitation, which had been
halted when Isaac was removed, be reinstated. The juvenile court stated that it did not
think it had the authority to do so because “that basically falls at the discretion of the
agency.” The juvenile court was not referring to the agency’s discretion to remove Isaac,
but only whether the court had the authority to reinstate visits. In denying the request, the
juvenile court invited counsel’s input, but no such authority was cited.
       Petitioner also faults the juvenile court, in making its ruling, for finding that the
agency “acted appropriately.” We assume petitioner’s reference to this wording is again
to show that the juvenile court incorrectly used an abuse of discretion standard. We
disagree. The juvenile court’s words were prefaced by the statement that the “issue here
is what’s in the best interest of the child, the long-term interest of the child,” followed by
a lengthy recitation of evidence supporting the allegations of petitioner’s foster care
violations, sufficient to show by a preponderance of the evidence the agency’s removal of
Isaac from petitioner’s care was appropriate.
       Petitioner also claims the juvenile court incorrectly believed it was reviewing the
agency’s action for abuse of discretion when it stated:

       “As far as I’m concerned in this hearing, to me it’s not so much whether
       this kid is - whether [petitioner] took you know good care of these kids. I
       mean the social workers are basically saying she did. She obviously made
       some mistakes and those are the issues as far as I’m concerned .…”
       Again, we disagree with petitioner because she has failed to put the juvenile
court’s statement in context. At this point in the proceeding, much of the evidence
concerned the various visits petitioner had had with Isaac and how well they had gone.
The juvenile court voiced concern that “a lot of time” was “wasted” “on matters that are
obvious.” When counsel for petitioner reminded the juvenile court that “the big issue is



                                              11
always that best interest thing we end up with,” the juvenile court replied, “That’s why I
allowed some latitude but at a certain point it becomes redundant.”
Burden of Proof
       Finally, petitioner claims the juvenile court was confused as to who had the burden
of proof, citing a discussion which took place on the final day of the removal hearing
prior to closing argument between the juvenile court and Ms. Bourn, counsel for
petitioner:

       “THE COURT: All right. Okay. I’ll let you go have the first and last
       word.

       “MS. BOURN: Me. I think the burden - I would like to have the first and
       last word.

       “THE COURT: You think they have the burden?”
       Once more, petitioner fails to include the remainder of the colloquy, which went
as follows:

       “MS. BOURN: They have the burden.

       “THE COURT: All right. I’ll give them the first and last word.

       “MS. BOURN: I’d love to have the first and last word.

       “THE COURT: Go ahead. Since the agency has the burden, go ahead.

       “MS. HELDING [counsel for the agency]: Okay. I thought Ms. Bourn
       wanted to.

       “MS. BOURN: I’ll take it if you want to give it to me. I don’t want that to
       be a reason for arguing at a later date.

       “MS. HELDING: Whatever the Court wants is fine.

       “THE COURT: It’s your burden. It’s true, that the agency needs to justify
       the removal of this child and if removal was appropriate and necessary and
       in the best interest of the child and that returning the child to [petitioner]
       would not be in the child’s best interest. Go ahead.”


                                             12
       So while the beginning of the conversation is a bit confusing, the juvenile court is
clear at the end that it is the agency which has the burden of proof.
       II.    SUFFICIENCY OF THE EVIDENCE
       Petitioner next argues there was insufficient evidence to support the juvenile
court’s determination that Isaac should be removed from her home. Specifically,
petitioner alleges the juvenile court did not make adequate factual findings that removal
of Isaac was in his best interest, nor did the juvenile court consider the bond between
petitioner and Isaac. In support of her argument, petitioner cites the social worker who
said petitioner had done a “good job” with Isaac. She also notes that the agency expert
had said petitioner had not abused or neglected Isaac and he was therefore not at risk, but
received “good care.” We find her argument unavailing.
       As stated earlier, at a removal hearing, the juvenile court must determine “whether
the proposed removal of the child from the home of the designated prospective adoptive
parent is in the child’s best interest, and the child may not be removed from the home of
the designated prospective adoptive parent unless the court finds that removal is in the
child’s best interest.” (§ 366.26, subd. (n)(3)(B).) “This determination was committed to
the sound discretion of the juvenile court, and the trial court’s ruling should not be
disturbed on appeal unless an abuse of discretion is clearly established.” (In re Stephanie
M. (1994) 7 Cal.4th 295, 318.) The test is whether the juvenile court exceeded the
bounds of reason. (Ibid.) When two or more inferences can reasonably be deduced from
the evidence, the reviewing court has no authority to substitute its decision for that of the
juvenile court. (Id. at p. 319.)
       The concept of best interest “is an elusive guideline that belies rigid definition. Its
purpose is to maximize a child’s opportunity to develop into a stable, well-adjusted
adult.” (Adoption of Michelle T. (1975) 44 Cal.App.3d 699, 704; see also In re Ethan N.
(2004) 122 Cal.App.4th 55, 66.) A primary consideration in determining the child’s best

                                             13
interest is the goal of assuring stability and continuity of care. (In re Stephanie M., supra,
7 Cal.4th at p. 317.) This can occur only by considering all the evidence available to the
court at the time the court makes its decision regarding removal of the child. (State Dept.
of Social Services v. Superior Court (2008) 162 Cal.App.4th 273, 286-287.)
       Applying these standards, we find that the juvenile court adequately considered
what was in Isaac’s best interests and that sufficient evidence supports the juvenile
court’s decision. In making its ruling, the juvenile court first stated that “what’s at issue
here is what’s in the best interest of the child, the long-term interest of the child .…”
While the juvenile court noted that petitioner was a “good, kind-hearted person” who did
not intend to harm anyone, “[t]here are issues of lack of good judgment and credibility
and truthfulness .…”
       The juvenile court found that “the car seat incident” was minor and promptly
corrected, but the issue of petitioner posting a photograph of a foster child online was
slightly more important. The juvenile court was more concerned with the evidence
before it that petitioner, who had had enough training as a foster parent to be called upon
to mentor new foster parents, made various serious mistakes in caring for Isaac and
Blake. There was evidence that petitioner left both Isaac and Blake in an unattended,
unlocked vehicle while she went shopping, an act the juvenile court found to be “a
significant lack of judgment, because it exposed these children to the risk of serious
harm .…” The juvenile court opined that this incident in itself “could have led to the
children being removed.” The juvenile court was concerned with petitioner’s “extremely
poor judgment” as well as her “not being truthful” about the incident.
       The juvenile court also found significant the evidence that petitioner’s relationship
with her boyfriend and his involvement with Isaac was more substantial than she
disclosed. Petitioner was advised early on that her boyfriend had to participate in a
fingerprinting process if he was to have significant contact with Isaac or other foster

                                              14
children. Petitioner did not comply, even though Isaac referred to him as “daddy” and
petitioner relied on him to regularly provide child care for Isaac and Blake. Later still, it
was discovered that the boyfriend had two prior convictions for drunk driving.
       Finally, the juvenile court emphasized the evidence that petitioner facilitated two
unsupervised visits for Blake with his biological family, even though she was aware of
his family’s drug issues and that his visits were to be supervised. When confronted with
these allegations, petitioner’s first reaction was to lie and deny the actions to various
authorities - licensing investigators and various social workers. The juvenile court was
most concerned with the fact that petitioner knew the rules and regulations regarding the
court orders in place for Blake and the reasons for the supervised visits and still chose to
violate them.
       Both experts who testified agreed that stability was important for a child. The
juvenile court found the agency’s actions in removing Isaac to be reasonable because “a
pattern of inappropriate behavior on the part of [petitioner] and then a propensity to either
conceal the truth or outright lie about her behavior” could lead to unreasonable risk of
harm to Isaac. The court’s concern that petitioner’s pattern of behavior could once again
lead to the removal of Isaac from her care undermined Isaac’s stability.
       The juvenile court’s comments are supported by testimony at the removal hearing
and by the numerous reports prepared over the course of this dependency proceeding. On
this record, we find no abuse of discretion in the juvenile court’s finding that removal
from petitioner’s home was in Isaac’s best interest.
       III.     TIMELINESS OF NOTICE
       Petitioner’s final argument is that the agency violated the law when it failed to
timely notice the court, and the juvenile court failed to hold it accountable. We find no
prejudicial error.



                                              15
       As noted earlier, Isaac was removed from petitioner’s home on January 23, 2014,
without a removal hearing. In an emergency situation, the agency can remove the child
before a removal hearing, but “as soon as possible and not longer than two court days
after the removal, the agency shall notify the court … of the removal.” (§ 366.26, subd.
(n)(4).)5 Here, the agency did not timely serve the Notice of Emergency Removal (form
JV-324) until March 3, 2014.
       Petitioner did not object to the untimely notice at the hearing three days later on
March 6, 2014, nor did she at any of the various hearings following. It was not until the
May 29, 2014, removal hearing, after the agency presented its case, that petitioner asked
that the juvenile court dismiss the matter because the agency had failed to follow the law
regarding emergency removal of Isaac and failed to meet its burden for continued
removal of the child. The juvenile court denied the request.
       We find petitioner is now precluded from obtaining review of this issue on appeal.
(See In re Lukas B. (2000) 79 Cal.App.4th 1145, 1152 [failure to object to inadequate
notice forfeit claim on appeal]; In re Joseph E. (1981) 124 Cal.App.3d 653, 657 [points
not raised in trial court may not be urged for first time on appeal].) While petitioner did
object in the juvenile court below, she did not do so until four months after Isaac was first
removed.
       In any event, under section 366.26, subdivision (n), the juvenile court must decide
whether to remove the child from the home of a prospective adoptive parent regardless of
whether the agency has detained the child on an emergency basis or seeks to remove a
child who remains in the home pending the outcome of the hearing. (State Dept. of
Social Services v. Superior Court, supra, 162 Cal.App.4th at pp. 285-286.) Thus, with
the exception of the notice requirements, the same hearing procedures apply to both types

5      Petitioner incorrectly cites to section 366.26, subdivision (n)(3) instead of (n)(4).


                                             16
of removal and the child may not be removed from the designated prospective adoptive
parent unless the juvenile court finds that removal is in the child’s best interests. (Ibid.)
We have found sufficient evidence supports the juvenile court’s finding that removal of
Isaac was in his best interest, and we need not address petitioner’s notice argument
further.
                                          DISPOSITION
       The petition for extraordinary writ is denied.




                                              17